In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00207-CV
     ___________________________

   NATALIE ANN STROIK, Appellant

                    V.

     DAVID LEE STROIK, Appellee



  On Appeal from the 367th District Court
         Denton County, Texas
      Trial Court No. 20-1192-431


  Before Birdwell, Bassel, and Womack, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

       On the court’s own motion, during our plenary power, we withdraw our prior

memorandum opinion and judgment of August 11, 2022, and we substitute the

following memorandum opinion (and the contemporaneously issued judgment) in

their places.

       The parties entered into an agreed divorce decree, and Appellee David Lee

Stroik later petitioned to enforce certain provisions of the decree by contempt; he also

sought, as alternative relief, clarification of any decree provision that the trial court

found to be too ambiguous to be enforced by contempt. See Tex. Fam. Code Ann.

§§ 9.001(a), 9.008(b). In June 2021, the trial court rendered an interlocutory order that

granted a temporary injunction and clarified certain terms of the parties’ divorce

decree. The temporary injunction prohibited the parties from selling the marital

residence unless they mutually agreed in writing to do so or until further order of the

trial court. Appellant Natalie Ann Stroik then filed this interlocutory appeal to

challenge the granting of the temporary injunction. See Tex. Civ. Prac. & Rem. Code

Ann. § 51.014(a)(4) (allowing appeal from interlocutory order granting temporary

injunction).1


       In August 2021, Appellee questioned our jurisdiction over this appeal,
       1

contending that the appeal was barred by Family Code Section 6.507. Tex. Fam. Code
Ann. § 6.507 (providing that no temporary order issued pursuant to Subchapter F of
the Family Code––which applies to pending suits for dissolution of a marriage, see id.
§§ 6.501–.502––is subject to interlocutory appeal “except an order appointing a
receiver”); see Hendren v. Lazar, 641 S.W.3d 814, 819 (Tex. App.—El Paso 2022, no

                                           2
      While this appeal was pending, the trial court entered an order appointing a

receiver to take charge and possession of the marital residence, which Appellant

appealed separately.2 In December 2021, the trial court rendered a final judgment,

from which Appellant also appealed.3 The receiver subsequently contracted to sell the

marital residence, and the trial court entered an agreed Order Approving Sale by

Receiver on April 5, 2022. After the sale, on June 21, 2022, the trial court entered an




pet.) (“Courts have held that the [Section 6.507] prohibition against interlocutory
appeal under the Family Code takes precedence over section 51.014(a)(4) of the Civil
Practice and Remedies Code.”). We requested a response from Appellant, who
clarified that “[t]his is an appeal from an order granting a temporary injunction.” She
also contended that the otherwise-permissible interlocutory appeal of the temporary-
injunction order was not prohibited by Section 6.507 because the underlying suit is a
post-divorce enforcement suit to which that section does not apply, i.e., the trial
court’s temporary-injunction order was not issued in a pending divorce under
Subchapter F. See Tex. Fam. Code Ann. § 9.001(b) (“Except as otherwise provided in
this chapter, a suit to enforce shall be governed by the Texas Rules of Civil Procedure
applicable to the filing of an original lawsuit.”). After reviewing Appellant’s response,
we continued this interlocutory appeal. Because no statute authorizes interlocutory
appeal of the decree clarifications, this court did not have jurisdiction to address them
via interlocutory appeal when this appeal was filed.
      2
       We assigned cause number 02-22-00060-CV to that appeal.
      3
        That appeal is pending in cause number 02-22-00092-CV; this court may
review the propriety of any non-mooted interlocutory rulings in that cause number.
See MacDonald v. Harris Methodist HEB Hosp., No. 02-10-00267-CV, 2011 WL 2651991,
at *2 (Tex. App.––Fort Worth July 7, 2011, no pet.) (mem. op.) (explaining that notice
of appeal from final judgment need not identify every adverse interlocutory ruling
merged into the final judgment that an appellant intends to challenge); see also Bonsmara
Nat. Beef Co. v. Hart of Tex. Cattle Feeders, LLC, 603 S.W.3d 385, 390 (Tex. 2020)
(“When a trial court renders a final judgment, the court’s interlocutory orders merge
into the judgment and may be challenged by appealing that judgment.”).

                                           3
agreed Order Confirming Sale of Real Property, Approving Final Account,

Reimbursement of Bond to Receiver, and Discharging Receiver.4

       A controversy must exist between the parties at every stage of the legal

proceeding, including the appeal; if a controversy ceases to exist, the case becomes

moot. See In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig.

proceeding); Bd. of Adjustment of San Antonio v. Wende, 92 S.W.3d 424, 427 (Tex. 2002);

see also Elec. Reliability Council of Tex., Inc. v. Panda Power Generation Infrastructure Fund,

LLC, 619 S.W.3d 628, 634–35 (Tex. 2021) (holding that a case becomes moot when

(1) a justiciable controversy no longer exists between the parties, (2) the parties no

longer have a legally cognizable interest in the case’s outcome, (3) the court can no

longer grant the requested relief or otherwise affect the parties’ rights or interests, or

(4) any decision would constitute an impermissible advisory opinion). Courts must

dismiss moot cases for want of jurisdiction. See Heckman v. Williamson Cnty., 369

S.W.3d 137, 162 (Tex. 2012).




       After the sale, we dismissed the appeal from the receivership-appointment
       4

order as moot on Appellant’s unopposed motion. See Stroik v. Stroik, No. 02-22-
00060-CV, 2022 WL 2979172, at *1 (Tex. App.––Fort Worth July 28, 2022, no pet.)
(mem. op.).


                                              4
      This interlocutory appeal of the temporary injunction prohibiting the sale of

the marital residence is moot. Accordingly, we dismiss the appeal.5

                                                     Per Curiam

Delivered: October 6, 2022




      With the issuance of this substituted memorandum opinion, Appellant’s
      5

Motion to Reconsider and Motion to Consolidate filed in this appeal is now moot.

                                          5